 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDThermo Electric Co., Inc. and Local 417, United Elec-trical,Radio and MachineWorkersofAmerica.Cases 22-CA-5897 and 22-CA-6201January 16, 1976DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn September 30, 1975, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the Acting Gen-eral Counsel and Charging Party relied on the briefsthey had filed with the Administrative Law Judge torespond to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its. au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Thermo Electric Co.,Inc., Saddle Brook and Fair Lawn, New Jersey, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.iThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products,Inc.,91NLRB 544 (1950),enfd 188 F 2d362 (C A. 3,1951).We have carefullyexamined the record and find no basis for reversing his findings2 The Administrative Law Judge found that Respondent violated Sec8(a)(1) of the Act by unlawfully enforcing its amended and otherwise lawfulno-solicitation rule.We agree.In reaching this conclusion,however,he par-tially relied on the fact that Foreman Jack Owens instructed two employeesnot to distribute union literature near the timeclock.Since the timeclock wasin a work area we find nothing improper in Owen's action Accordingly, wedo not rely on this incident in adopting the Administrative Law Judge'sfinding.DECISIONFINDINGS OF FACTA. Statementof the CaseWALTER H. MALONEY, JR., Administrative Law Judge:This case came on for hearing before me at Newark, NewJersey, upon a consolidated complaint,' issued by the Re-gional Director for Region 22 and amended at the hearing,which alleges that Respondent Thermo Electric Co., Inc.,2violated Section 8(a)(1) and (3) of the National Labor Re-lations Act, as amended. More particularly the consolidat-ed complaint alleges that the Respondent is guilty of vari-ous independent violations of Section 8(a)(1), as follows:four coercive disciplinary warnings issued to discriminateeMark Levy; coercive interrogation by Foreman Piana ofemployee Burroughs; maintaining an overly broad no-so-licitation rule and illegally enforcing a revised rule throughstatements by Foreman Owen to employees Fleming andDeMarco and by Foreman Schmitt to employee Dodd;utterance of a threat relating to union activities by GeneralManager Remmert to employee Fleming; restriction on ac-cess to plant and removal from position of trust held byemployee Santana; illegal surveillance of employees, andillegal surveillance of and illegal attendance at a unionmeeting by Foreman Seaman. The consolidated-complaintalleges as violations of Section 8(a)(3) of the Act the dis-criminatory transfer ofLevyfrom the position of in-pro-cess inspector to a more arduous job of final inspector; thereduction of cleanup time available to employees on thesecond and third shifts and imposition of restrictions onleaving the building during lunch hour; the denial by Pro-duction Manager Ulco of a pay increase to Levy; the deni-al of an increase in pay to employee DeMarco by SheldonGreen; and the discriminatory discharges of employeesMark Levy and Edwards Rzegota. Respondent denies thecommission of violations of Section 8(a)(1); asserts thatany offenses committed before August 23, 1974, are barredfrom prosecution by its compliance with an approvediThe principal docket entries in this case are as follows Charge filed inCase 22-CA-5897, by Local 417 United Electrical Radio,' and MachineWorkers of America (herein called Union), on May 13, 1974, complaintissued in Case 22-CA-5897 on July 18, 1974; Respondent's answer filed inCase 22-CA-5897 on August 7, 1974; settlement agreement in Case22-CA-5897 approved by Regional Director on August 23, 1974, chargefiled by Union in Case 22-CA-6201 on January 3, 1975; order withdrawingapproval of settlement agreement in Case 22-CA-5897 issued by RegionalDirector on April 14, 1975, order consolidating cases and consolidatedcomplaint issued on April 14, 1975, Respondent's answer to consolidatedcomplaint filed on April 24, 1975; hearing held in Newark, New Jersey, onJune 19, 20, and 24, 1975; briefs filed by General Counsel and Respondentwith me on August 11, 19752 Respondent admits, and I find, that it is a New Jersey corporationwhich maintains its principal place of business in Saddle Brook, New Jersey,where it is engaged in the manufacture, sale, and distribution 'of thermocou-ples, themocouple wire, temperature measuringinstruments,and relatedproducts. During the preceding 12-month period, a representative period, itsold and shipped from its Saddle Brook, New Jersey, plant and at its ,FairLawn, New Jersey, plant to points and places outside the State of NewJersey goods valued in excess of $50,000 Accordingly, it is an employerwithin the meaning of Sec. 2(2), (6), and (7) of the Act. Local 417, UnitedElectrical, Radio, and Machine Workers of America is a labor organizationwithin the meaning of Section 2(5) of the Act.222 NLRB No. 56 THERMO ELECTRIC CO., INC.359Board settlement agreement; and asserts that Mark Levywas discharged for low production, and that Edward Rze-gota was discharged for the same reason.- Upon these con-tentions the issues herein were drawn.3B. Outlineof the EventsinQuestion1.Presettlement eventsThermo Electric Co., Inc., operates facilities in SaddleBrook and Fair Lawn, New Jersey, and in Canada and TheNetherlands. It manufactures different varieties of wireand cable which are used in electrical and mechanical de-vices, in airplane and missile construction, and in relatedindustries. At its Saddle Brook plant Respondent employsabout 325 persons in all classifications; at its nearby FairLawn plant Respondent employs about 25 persons. In1973, the Union herein began an organizing drive amongthe employees at both plants. The drive has moved slowlyand is still in progress. No representation petition has everbeen filed and no demand for recognition has ever beenserved 'on the Respondent. The principal effort on behalfof the Union has been conducted by an in-house organiz-ing committee composed of employees Mark Levy, RobertFleming, William Atkinson, Shirley Stoebe, Carlos Santa-na, Ed Dodd, Edward Acevedo, Andy Kovalich, WilliamBurroughs, Robert DeMarco, Edward Rzegota, and a fewothers. They were assisted from time to time by UE Inter-national Representative Ed Block and others who work outof the Union's Patterson, New Jersey, office.The organizing effort has taken several forms. Membersof the plant committee have frequently leafletted employ-ees at the plant gate as they report for work or leave for theday. Members of the committee have contacted employeesin the plant or at their homes by phone and by personalvisits.From time to time, plant gate meetings have beenorganized at which interested employees listened to' unionorganizersdiscuss representationmatters during theirlunch-breaks. Depending upon which of the Respondent'switnesses were testifying, employee Mark' Levy, a final in-spector in the wire mill, was either "the" key member or"a" key member of the committee. Levy wrote the text ofmany of the union leaflets which were distributed as wellas assisted in the distribution at -the plant gates or in bring-ing literature into the plant. He contacted approximately100 employees in order to interest them in the Union,signed up about 25 on authorization cards, attended mostunion meetings (which normally took place at the Patter-son office on Monday afternoon or evening), attended andspoke at othermass meetingswhich were held at the plantgate and at the VFW Hall in Saddle Brook, and oftenspoke up on behalf of employees in the plant whom he feltwere being imposed upon by company foremen. Like manyunion adherents, Levy wore a button'in the plant. Manu-facturingManager Patrick Remmert once told employeesthat Levy was the number one man "on his list." 43 Errors in the transcript have been noted and corrected4 Remmert did not testify, so Robert Flemmg's testimony on this point isuncontradicted I credit it I also note that Supervisors Mornsey, Schmitt,Plana, Soltyz, Schneider, and Seaman, all of whom were involved in mci-Levy started to work in the wire mill in July1973as anin-process inspector, meaning that he inspected wire at var-ious locations throughout the mill as it was being producedby various machine operators. His first performance re-ports from Supervisor William Ulco were highly favorableand resulted in two hourly rate increases during his first 4months of employment. Between October 1973 and De-cember 27, 1974, when Levy was discharged, he receivedno pay increases of any kind.Sheldon Green, a former inventory control manager, tes-tified credibly that Martin Meerholz, supervisor of the wireand cable division and Green's immediate supervisor, in-structed him to the effect that Mark Levy and fellow unionactivist Robert DeMarco should be-watched very carefullyand that any deviations from their normal job routineshould be reported to higher management. Specifically,Green was instructed that deviations by -DeMarco, whowas under Green's immediate supervision and control,should be made the subject of a reprimand and that anydiscussion by Levy with other employees outside his jobfunction should be reported to Meerholz or to Manufactur-ingManager David Schneider, inasmuch as Levy did notwork directly for Green. Meerholz and Schneider toldGreen that they were going to give Levy- the "solitude treat-ment," forbidding Levy to talk with or associate with any-one on the job other than his immediate supervisor. Onseveral occasions, they expressed the hope-that, by the soli-tude treatment and by keeping both Levy, and DeMarcounder surveillance, they could be persuaded to quit theCompany .5-In the winter of 1973-74, Levy was transferred from in-process inspector in the wire mill to, final inspector. In thelatter position he was responsible for testing all wire pro-duced in the wire mill for proper gauge, for shorts, for thequalityof the wire covering, for conformity to thecustomer's order, for proper color coding, and for otherquality control requirements. Levy objected to the transfer,telling his supervisor,William Ulco, that the new job en-tailed greater responsibility than his former position sincehe would become the last person in the manufacturing pro-cess and there would be no one else around to catch hismistakes.He expressed the fear that he had not yet ac-quired sufficient knowledge and familiarity with the pro-duction process to fill such a position. His protest was ofno avail. During his 11-month tenure as final inspector,Levy also filled in at other inspection posts from time totime.On December 11, 1973, at or about the same period oftime Levy began to exhibit an interest in the Union's or-ganizational effort, he received a written warning fromQuality Control Manager Frank Morrisey to the effect thathe was spending an excessive amount of time away fromhis work station and had been distracting the operator of ahigh speed wire fabricating machine. The reprimand wasdents which were the subject of record testimony, did not testify and theirfailure to do so was not explained5 Schneider did not testify I discredit Meerholz' denial of Green's asser-tionThe time frame in which these remarks by Schneider and Meerholzwere made cannot be definitely ascertained as being either presettlement orpostsettlement. Quite probably such remarks, which were recurring in na-ture, took place both before and after that occasion 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDissued before Levy had been transferred to the post of finalinspector. In a discussion with Morrisey, Levy learned thatthe reprimand was directed to an occasion when Levy wasseen at themachine of another union activist, EdwardAcevedo, where he was inspecting an item called twistedpairs; i.e. wire produced by a machine called a twister. Thewire had been stacked alongside Acevendo's machine andLevy was testing it for continuity and for shorts. Levy wasin the habit of visiting Acevedo's machine with some fre-quency. When Morrisey told Levy what the reprimand wasall about and criticized him for being away from his workstation, Levy replied that he felt that the reprimand was aframe-up and that it had to be prompted by some otherconsideration, since he had no regular work station and itwas the regular practice of in-process inspectors to test wireat or near the machines that were producing it while themachines were in operation. Personnel Manager EdwardLenik, who participated in this discussion, responded toLevy's protest by asking him why he was supporting theUnion. Levy, a voluble and unusually articulate individual,proceeded to tell him.In the spring of 1974, Levy received additional repri-mands 6 About this same period of time, the Respondent,on April 4, circulated a one-page letter to all plant employ-ees in which it detailed the benefits of its "recent record ofachievement" for employees. The letter, signed by Lenik,ended with the message: "We urge to you take a close lookat the union organizing committee. Three of the main per-sonshave been here less than one year, and one lives out ofstate.What can you do? Say no to the outsiders." Theout-of-state member of the organizing committee referredto in the letter was Levy, who resides in Manhattan, about25 minutes by automobile from Saddle Brook, New Jersey.On May 2, 1974, Levy engaged in an interlude of horse-play with William Burroughs, a maintenance man and aunion sympathizer. Burroughs was working on a stepladderrepairing a power pack and was located a few feet fromLevy's final inspection workbench. He tried to attractLevy's attention a couple of times by making a "p-s-s-t"sound and calling Levy by his first name. After Levylooked up from his bench, he came around to where Bur-roughs was standing, tapped Burroughs on the behind witha short broom handle, laughed, and walked away. Thisinterlude was observed by Maintenance Foreman John Pi-ana and William Ulco, Levy's immediate foreman. Pianacame over to Burroughs' and told him that, if he neededany tools, he should not ask Levy for them but should getdown off, the ladder and get them himself. Piana also toldLevy that he was away from his work station, to whichLevy replied: "Where is my work station? I have to gowhere the wire is and check wire on respoolers." Ulco thentold Levy that he was no longer to go over and check wireon those machines. Nothing was said at that junctureabout employee safety or about jeopardizing Burroughs'footing.Meerholz, who had also observed this incident,6 On March 14, 1974, Levy received a written warning which stated thathe had been late some 21 times between January 1, 1974, and that date. Infact, Levy had been late to work repeatedly during that period of time, andreprimands for lateness were given by Respondent to various employees Ido not believe that this reprimand could form the basis of any violationssaid nothing to either employee but wrote a memo to Mor-nsey` about it.When Burroughs completed his job, Joseph Martinca-vage, vice president of the Respondent's wire and sensordivision, who had learned of the frivolous encounter, spoketo Burroughs and told him that, if he needed any help, heshould not ask Levy for it but should request it of his fore-man, Piana. On the following day, Morrisey gave Levy awritten reprimand in which he said that he would not toler-ate horseplay by any employee, and accused him in effectof endangering the safety of his fellow workers. A writtennotation was placed in Burroughs' file to the effect that hehad received a written reprimand.Shortly thereafter, Levy received a fourth written repri-mand from Mornsey, on this occasion for errors in thefinal inspection of Job Orders 69650 and 71345. Job Order69650 involved a shipment of 3,000 feet of ripcord wirepurchased by the Buck Engineering Company of Brooklyn,New York. The wire,, which had been inspected by Levy,had a T-calibration when it should have received a J-cali-bration. Job Order 71345 involved a shipment of 5,000 feetof wire from Saddle Brook to Respondent's subsidiaryplant in Canada. When the wire arrived in Canada, a 2-foot portion of the spool of wire was found to be defective.The defect was removed at the Canadian plant and thewire was then respooled. When this information on JobOrder 71345 was reported back to Saddle Brook, the ship-mentof defective wire to Canada was attributed by Re-spondent to an error in final inspection at Saddle Brook byLevy.Ulco verbally brought the error in the Buck Engi-neering shipment to Levy's attention. Levy stated that hemust have misread "T" for "J" on the shipment order andpulled the wrong wire from the storeroom and shipped it.The error was corrected by shipping the customer the cor-rect wire. With respect to the other shipment, a bare spot atsome point on the spool of wire was discovered after thewire arrived in Canada. When Levy was confronted withthis report, he said he did not have a spark-tester, a devicenecessary to discover bare or noninsulated spots in the in-terior of a spool of wire, and noted that there was no tag orother shipping paper on the shipment stamped by himselfwhich would indicate that he had either inspected and ap-proved the defective spool. Levy also said that that he didnot know exactly what the error was, as the informationreceived from the Canadian plant was sketchy. However,the defect in shipment was attributed to him and the May8 reprimand recited this shortcoming as well as the earliererror.7 The reprimand also went on to reiterate criticism ofLevy'swork performance on other scores mentionedabove, and alleged a "deterioriation in (his) attitude to-ward (his) work which cannot be tolerated." Morriseythreatened disciplinary action including discharge if Levy'soverall performance did not improve. Respondent admitsthat errors in final inspection have occurred from time totimethroughout its quality control program but couldpoint to no instance other than the above when an inspec-7 The reprimand stated that,in each instance,the customer had rejectedthe incorrector defective shipment. In the case of Job Order 71345, thisstatementwas incorrect. The defect was discovered by Respondent's per-sonnel in Canada, the defective wire removed, and the wirerespooled beforefurther shipment. THERMO ELECTRIC CO., INC.361tor had received a written reprimand for a final inspectionerror resulting in a customer return. In fact, during his termof employment, Levy was the only inspector to have everreceived a written reprimand for a customer return, al-though the record herein suggests the existence of a largenumber of customer returns during this period of time. Insuch instances, the normal practice of the Company wassimply to bring an inspection error verbally to the attentionof everyone involved in the inspection process so that themistake could serve an instructional purpose in avoidingthe same kind of oversight in the future. From May 1974until his discharge in December, Levy did not inspect anyadditional items which were the subject of customer re-turns.During the same general period of time, MaintenanceForeman John Plana came up to employee Burroughs athiswork desk on Tuesday following a regular Mondayunion meeting and asked him how many employees at-tended. Burroughs told Piana that he did not want to talkabout it. A few days later, Piana again asked Burroughshow the union meetings were going and Burroughs gavehim the same reply. Piana did not testify, and I creditBurrough's uncontradicted testimony.On or about May 13, employee Robert Fleming over-heard Remmert and Lenik discussing a union meetingwhich had taken place the previous day. Both supervisorswere concerned because they had learned that the Unionwas going to engage in a leafletting effort at the plant onthe followingWednesday and Thursday. They verballyagreed between themselves that anyone handing out leaf-lets on company property would be evicted, that the carsowned by any leaflet distributors would be towed away,and that any Thermo Electric employees who were en-gaged in such activities would be discharged.On or about August 1, during the evening hours, Levyand Fleming were handing out union leaflets at the changeof shift. They were standing on company property outsidethe building which houses the wire mill. Foreman FrankSoltyz came out of the mill and told them that they werenot allowed to be in that area at that time. They gave hima brief argument but removed themselves to the front gatewhere they continued to pass out union literature.In the spring of 1974, employee Carlos Santana was as-signed the job, formerly held by hospitalized employeeSteve Mahalik, of opening up the plant in the morning. Hewould arrive about an hour or an hour and a half beforethe day shift was scheduled to begin, open all the doors inthe main building and in the wire building, and turn on allthe lights.While the record does not so reflect, presumablySantana was earning extra compensation for the extra timeworked. After he began wearing a union button, his fore-man, John Dimena, told him that he would no longer per-form these functions because they were being assigned toanother employee, Tony Carooo. A few days thereafter,Santana asked Dimena the reason for the reassignment ofthese early morning chores, to which Dimena replied thatthe Company thought that Santana was coming in early inthe morning simply in order to talk with other employees.A few months thereafter, Dimena gave Santana an unfa-vorable personnel evaluation review in which he comment-ed adversely upon Santana's "poor company attitude."Dimena did not testify, nor did Respondent explain ordeny these events by any other witness.Respondent printed a section in its employee handbookwhich sets forth a no-solicitation rule reading as follows:Solicitations. Solicitations of employees or customersupon the premises or in the area of the plant by or onbehalf of any club, organization, religious group, polit-ical party, or similar association is strictly prohibited.This prohibition covers soliciting inanyform, whetherfor membership, for subscription, or for payment ofmoney.Respondent concedes that this no-solicitation rule was ov-erly broad and, as noted hereinafter, revised it following itsentry into the settlement agreement which was approvedby the Regional Director on August 23, 1974, in the origi-nal complaint case.2. Events occurring after August 23, 1974 SShortly after the settlement agreement was concluded,Respondent revised its no-solicitation rule to read as fol-lows:An employee shall not engage in solicitation of anysort during working time, nor distribute literature inworking areas at anytime; nor shall anyone make col-lections or sales or possess items for sale on companyproperty without permission.Sometime during October 1974, employee Jed Dodd waswalking in the door of the plant building at the beginningof the late afternoon shift when he was confronted byForeman Tom Schmitt. Dodd was carrying union leafletsin his hand and was wearing a union button. Schmitt ap-proached him, reached across in front of him, and said toDodd, "I don't know what you intend to do with those, butyou can't pass them out in here." Dodd continued into theplant with the leaflets, and, later in the day, passed someout. On or about October 31, 1974, DeMarco and Acevedohad punched out for lunch and were standing by the time-clock passing out union literature to employees who werealso punching out. Foreman Jack Owens came up to himand told them that they could not do so. They protestedand appealed his instruction to Personnel Director Lenik.In an ensuing meeting in Lenik's office, Lenik also toldthem that they could not distribute union literature in thatarea.In October, the Union distributed a series of leaflets toThermo Electric employees insisting on a cost-of-livingwage increase. On October 21, anad hoccommittee of em-ployees, including Kovalich, Fleming, Santana, and Levy,met with Lenik in his office to press Lenik and JosephMartmcavage for a cost-of-living wage increase. Lenikasked for time to make a response to this request. When noresponse was forthcoming in a week or two, the employeessought a second meeting. This request was denied. Shortlythereafter, all Thermo Electric employees were mailed a8 As suggested in fn. 5, above, where a continuing course of conduct isinvolved in an alleged violation, it is not always possible to separate eventsdiscretely into presettlement and postsettlement compartments. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDletter by Respondent which noted the increase requestedby thead hoccommittee, and, without replying to the re-quest directly, quoted from newspaper articles about un-employment in Northern New Jersey and ended with thecomment that a low-paying job was better than no-payingjob.On October 30, the Union conducted plant gate meet-ings of Thermo Electric employees during their lunchhours.At the noon meeting, union representatives dis-cussed the Thermo Electric profit-sharing program with as-sembled employees. As employees were returning to theplant from the meeting, Remmert asked Fleming how themeeting went outside. Fleming replied that Remmert wasnot allowed to ask him that question and returned to hiswork area. The Union conducted a second plant gate meet-ing about 8:30 p.m. on the same day for the late afternoonshift. Jed Dodd acted as "advance man" for that meeting,going about the plant on the late afternoon shift to encour-age second-shift employees to attend. Most of them did. Asecurity guard named Duchek took it upon himself topunch out Dodd's timecard for the period of the meeting,although this action was rescinded later when Dodd pro-tested to his supervisor. Dodd invited Foreman MichaelSeaman to attend the meeting. Seaman came out of theplant and stood in the vicinity of the gathering during mostof the Union's presentation.On October 31, Respondent posted a notice for the sec-ond- and third-shift employees, which it admits wasprompted by the evening meeting held by the Union theday before. The notice was, addressed to wire mill foremenbut was brought to the attention of rank-and-file employ-ees by foremen. The subject of the notice was "Workinghours-2nd and 3rd shifts." It provided, in pertinent part:The rules and regulations regarding working hours,etc., for the 2nd shift are as follows:*2. LUNCH BREAKS2nd shift-20 minutes starting at 8:30 or 8:50 (see4b)3rd shift-20 minutes starting at 4:30 or 4:503.CLEANUP PERIODThe last 5 minutes before the end of each shift'sworking hours4.GENERAL RULESa.No employee may leave the building duringworking hours without permission of his/her foreman,and without punching their time card in and out, withthe exception that the foreman may allow one personto leave the building to purchase refreshments some-time during the normal work period.b.Lunch breaks may be staggered through thelunch period by the foreman as he sees fit in responseto production requirements. All personnel must taketheir lunch break between the hours indicated, unlessgiven permission by the foreman to do otherwise.5.Anyone who leaves the building without permis-sion, or without punching in and out is subject to dis-ciplinary action.There is substantial credited testimony from both Gener-alCounsel's and Respondent's witnesses that previous tothis announcement employees were regularly permitted toeat their lunch in the area surrounding the plant, either inthe parking lot or elsewhere, and that they frequently didso, especially during the summer months. A controversyexists as to whether the 5-minute washup time at the end ofthe shift constituted a restatement of a preexisting rule, ascontended by the Respondent, or a shortening of a previ-ous 10-minute washup time to 5 minutes, as contended byemployee witnesses.During this same period of time, Respondent expressedits hostility to the organizing drive in a statement by Rem-mert to Fleming. On one occasion, Remmert told Flemingthat he was No. 2 "on his list" and that "the man in thewire mill," meaning Levy, was No. 1. Sometime about No-vember 1974 Remmert told employee Nick Nigro, who wasengaged in some levity with Fleming, that "you can get onthe list," to which Fleming added that "I'm on the list andso is Mark Levy." Remmert took out a black pad and si-mulated that'he was writing down an entry.Respondent's standard personnel practice included anannual review of all employees for the purpose of de-termining whether they were entitled to a longevity wageincrease. In 1974, out of the approximately 325 employeesat the Saddle Brook plant, all but about 9 received payincreases in connection with their annual evaluation. Onewho did not was Robert DeMarco. His November 6, 1974,performance evaluation indicated that he was "going back-ward" and that he should not receive an increase "at thistime."His initial rating was given to him by SheldonGreen, who orally informed DeMarco that he was notworking fast enough and that he had a bad attitude. Greencredibly testified at the hearing that, while his name ap-peared on DeMarco's evaluation report, the written find-ings therein were in fact dictated by Meerholz, who wasGreen's superior in the chain of command, and that Greenwas in essence required to go along with them. DeMarcofinally received a raise in April 1975, about 5 months afterthe performance evaluation. During this interim, he re-ceived a written job performance warning, dated Decem-ber 18, 1974, which again came from Sheldon Green. Thiswarning recited past "repeated verbal warnings with re-spect to your attitude toward your job," and recited thatDeMarco's overall attitude and lack of cooperation contin-ued to be poor. The warning further stated that, on Tues-day, December 17, DeMarco had withheld pertinent wireinformation (a profile report) from a wire expeditor, there-by preventing the latter from performing his job function.The warning ended with a statement that, if DeMarco'soverall attitude and job performance did not improve im-mediately, he would face disciplinary action including dis=charge. Green testified that he had been directed by Meer-holz to issue this warning, even before he (Green) had anopportunity to investigate the complaint which had beenlodged against DeMarco. When he left the Company, un-der circumstances which were less than cordial, Greenchanced to meet DeMarco in the parking lot, apologized tohim for the harm he had done him, said he had been actingon orders of his superiors, and warned him to watch hisstep.Carlos Santana, a known union adherent, complained THERMOELECTRICCO., INC.-363that on December 13, 1974, he was paged to answer thetelephone- and took the call in the foreman's booth at themill.He was permitted to take personal calls in this man-ner and did so from time to time. On the occasion in ques-tion, Personnel Manager Lenik came into the area and pro-ceeded to .listen to Santana's conversation. The phone calldid not relate to union business. After Santana hung up,Lenik offered the comment that it was the Company'snickel that was paying for the call.Levy complained of a standing practice of Respondentin attempting to isolate him from other employees in theplant and of keeping his actions under particular surveil-lance over an extended period of time. Some instances il-lustrating his contention have been recited above and willnot be repeated. While Levy was an in-process inspector,the job, as its name would suggest, required him to go frommachine to machine to inspect wire as it was being pro-duced. When, in February 1974, he was transferred to theposition of final inspector, he was given a desk to whichwire was brought from various machines in the wire millfor final testing and inspection prior to shipment to thecustomer. Levy was never actually told that he was notpermitted to leave from the desk area during his workingtime, although he was criticized by management represen-tatives on more than one occasion for doing so. His dutiesrequired that, on occasion, he track down the source of aflaw or defect in .finished wire by following productionflow back to the operator who was responsible for a defectfound. In addition, he was required to check wire on therespooling machines. Among the machines supplied himfor the performance of his duties as final inspector was amovable tester which was designed to be taken from placeto place for inspection purposes: On occasion, Levy wentto the stockroom or to the building next to the wire mill toassist in the inspection of cable which was being producedin that building. However, his principal place of duty was adesk assigned to him which was located at a spot near thetimeclock.9Levy testified credibly that foremen frequently followedhim when he went to the men's room. (The men's room ismore than a latrine. The description covers an adjacentlockerroom and washup facilities which are used at the endof shifts.) Levy's statement is corroborated by a fellow em-ployee who, on occasion, noted the same phenomenon. Onone occasion, Meerholz admittedly followed Levy to themen's room, seizing a quantity of union literature whichhad been left there and destroying it. From time to time,people going to or from the timeclock would exchangegreetings or speak with Levy. On one such occasion, WireMill General Foreman Jack Owens instructed Dodd, whowas speaking to Levy, to stay away from Levy's workbenchand to refrain from talking with him. On another occasion,Levy was discussing a complaint which Green, a supervi-sor,was making against DeMarco. At the,time, DeMarco9In light of these considerations, I attach no significance to Ulco's testi-mony to the effect that Levy was not required to "float" in the performanceof his duties. While the final inspector does not move about the plant withthe frequency of an in-process inspector, it is clear that the position is not awholly stationary one, as indicated in the credited testimony of employeeRobert Stellmgwerf.was working near Levy's work station. Levy joined in thediscussion and took up the cudgels for DeMarco againstGreen's accusation, whereupon Meerholz arrived on thescene and told Levy that the dispute between DeMarcoandGreenwas none of Levy's business, Levy had no rightto involve himself in someone else's department, and or-dered him to stop talking with either DeMarco or Green.On another occasion, Levy espoused the cause of fellowemployee Rahsm Anya, a foreign national who had recent-ly arrived in the United States, and who Levy felt shouldbe given additional training on a single machine in order tobe able to do his job. In Levy's view, Anya was beingshunted from job to job without being given a chance tolearn the operation of any machine and therefore was per-forming poorly. Levy took up the matter with Owens, whorefused to discuss the matter with Levy. Levy persisted butto no avail. At his performance review in October 1974,Ulco complained to Levy that he was acting like a shopsteward even though there was no union.- Ulco admittedmaking reports to higher management about Levy severaltimes a week.In September 1974, Schmitt was promoted from lead-man to foreman and Ulco was promoted from foreman toqualitycontrolmanager.At this time, Ulco movedSchmitt's desk to a point where it sat about 15-20 feet fromLevy's work station. The desk had previously been locatedat a spot in the wire mill where a foreman's cubicle hadbeen dismantled and a laboratory and supervisory spacewas then' under construction. Ulco explained that hemoved Schmitt's desk from its former location because "Iwas moving it to a finished portion of the new buildingunder construction or cased in area out there, because thearea the desks were when I was there as supervisor no lon-ger existed. It was taken over by the manufacturing areaand when I became manager I had Tom (Schmitt) move tothat desk and in the new portion of the mill." Ulco furtherexplained that he moved Schmitt's desk to be near Levy'sbecause "I thought he (Schmitt) needed to be more whereproblems would arise, where he would be required to besupervisor over inspection." Shortly after Levy was dis-charged, Schmitt was relocated elsewhere and the areawhere his desk formerly stood was-occupied by other uses.In July, Levy asked for a personnel evaluation and anincrease, noting that, the anniversary of his employmenthad occurred. He was informed that such raises did notoccur on the anniversary of employment but rather on theanniversary of the last increase. He was also put off on thebasis that certain reprimands in his file were then the sub-ject of a Board case (22-CA-5897) which was being litigat-ed. In October, Ulco and Schmitt gave Levy an evaluation.In the prepared sections of a printed grid which constitutesa portion of the report form, Levy was checked off as beinga deliberate worker with mediocre volume; generally neatwith occasional errors; usually follows rules and proce-dures; commendable job knowledge; limited initiative andnot always conscientious; usually cooperative; and indif-ferent attitude. In specially noted remarks, Ulco andSchmitt wrote that "Mark appears to deliberately pacehimself at a slower speed that what is required to keepwork up to schedule. Mark has several serious inspectionerrors during this evaluation period." They also noted that 364DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Mark usually carries out written and oral instructions, butat his pace which doesn't always allow keeping up with thework at hand. Mark still has a tendency to wander fromassigned work areas. (He) had made some progress in thelast two months in improving on the above traits. However,he (has) not made sufficient progress to date to warrant asalary increase." The report recommended a review of hisprogress in future months. In oral discussion, Ulco orSchmitt complained to Levy that he did not boost theCompany, that he acted like a shop steward, and that hepaced his work. They also objected that hispersonal com-plaints against the Company usually found their way intothe text of union leaflets. The net effect of the review wasthat Levy, like DeMarco, did not receive a pay increase.Edward Rzegota was hired in September 1974 and wasassigned to the ceramo department to work under the su-pervision of William Pisciotto. Rzegota's specific job wasthat of a checkout man who cut requisitions of wire to thedesired length required by the order and checked it forshorts and continuity. He worked directly with two otheremployees who performed essentially the same tasks,namely Liberato Calabrese and RobertSchuman.Rzegotabecame an active member of the in-plant organizing com-mittee. Before reporting to work on the first day of hisemployment, he ran into an old friend, DeMarco, who waspassing out leaflets at the plant gate before the commence-ment of the day shift and he spent 20 minutesor so assist-ing him in this activity. In the plant, he solicited uniondesignation cards from other employees, including Schu-man, and, during his relatively brief span of employment,engaged in plant gate leafletting between six and ninetimes. On one occasion he handed a leaflet to Pisciotto, hisimmediate supervisor, as Pisciotto was coming to work.In the middle of October Pisciotto became dissatisfiedwith Rzegota's job performance and gave him a writtenreprimand. He instructed Rzegota to improve the quantityand quality of his work within the ensuing week, or furtherdisciplinary action would be taken. On November 11, Pis-ciotto called him over and told him that he had to fire himfor not putting out enough work. He told Rzegota to punchout, get any personal belongings, and leave the plant. Withthis notice Rzegota was terminated. On the same day, Pis-ciotto gave Calabrese a written warning relating to exces-sive talking, poor work habits, and poor attitude. Hewarned Calabrese that disciplinary action would be forth-coming unless the quantity of his work increased and hisattitude and initiative also improved.On December 27, Levy was terminated at the end of theday shift. Schmitt called him to the foreman's office in thewire mill where Ulco was waiting. Ulco handed Levy a slipwhich read "Discharged for unsatisfactory work perfor-mance. Your work output continues to decline since lastperformance evaluation." It was signed by Ulco and Lenik.When Levy read the note, he said to Ulco: "This is not trueat all.Do you want to discuss this now?" Ulco declined,saying that "I am sure we will have another chance to meetto discussthis."Levy told him he could bet on it. Levygathered up his belongings and left the plant, escorted byUlco and Schmitt.During the following 3 to 4 weeks, Levy's job was han-dled by two or three individuals who filledin on an occa-sionalor part-time basis. Respondent explained that thismake-shift arrangement was temporarily necessitated be-cause the Company was shorthanded at the time. On Janu-ary 24, 1975, Wire Mill Foreman J. R. Owens gave em-ployeeTedMisterowiczawrittenwarningforunsatisfactory performance, which alluded to his lack ofinterest in his job as an operator of the twistingmachine,his unauthorized absenteeism which was causing his demo-tion from salaried status to hourly rated status, and histotal disregard of a responsibility to perform assigned du-ties.Shortly after this demotion, Misterowicz was assignedto Levy's old job on a permanent basis.C. Analysis and Conclusions1. Independent violations of Section 8(a)(1) of the Acta.The Respondent issued a disciplinary warning toLevy on December 11, 1973, for talking with employeeAcevedo, a union sympathizer, and distracting him fromhis work while Levy was performingan in-process inspec-tion at Acevedo's machine. Like other warnings, the De-cember 11 incident should be viewed in light of the illumi-nating and credited testimony of former Supervisor Greenwhich told of a continuing desire on the part of Meerholzand Schneider to isolate Levy and to harass him into quit-ting because of his leadership in the union effort. As notedfrom the credited testimony of veteran wire inspector Rob-ert Stellingwerf and from other evidence, one of the dutiesof in-process inspector was to trace back errors which theyfound and, if possible, to correct errors and defects on thespot so they would not be repeated. Of necessity this in-volved speaking with the operators of machines which wereproducing the wire under inspection. Such conversationwas a commonplace occurrence in the wire mill, and thereis no evidence that what Levy was doing on the occasion ofthis reprimand was in any way out of line. However, whenLevy protested the reprimand, the immediate response byPersonnel Director Lenik was to launch into adiscussionwith him relating to Levy's union activities. From thesecircumstances, it was clear that the purpose of the repri-mand was not to chastise Levy for any work-related short-coming or to correct any error in his job performance, be-cause he had committed no infraction. Rather, the purposeof the warning was to lean on Levy because of his unionactivities,which were then beginning to surface. Accord-ingly, the warning constituted' an interference with Levy'sSection 7 rights and is a violation of Section 8(a)(1) of theAct.b.The only criticism of Levy, which occurred early inApril 1974, is found in the leaflet which Lenik sent to em-ployees. In this letter Lenik refers to Levy by indirectionrather than by name. The text of the leaflets shows thatLevy's activitieswere uppermost in Respondent's con-sciousness,but there is nothing in the text whichconsti-tutes either a promise of benefit or a threat of reprisal. It issimply a routine piece of antiunion literature which fallswell within the limits of permissible propaganda authorizedby Section 8(c) of the Act. Accordingly, any independentviolation of Section 8(a)(1) of the Act premised upon thecirculation of this letter is hereby dismissed.c.The incident of May 2 presents a horse of a different THERMO ELECTRICCO., INC.color. On this occasion, Levy was seen by supervisors play-fully poking union sympathizer Burroughs in the rear end.Burroughs was standing near Levy's work station on a lad-der and was attempting to attract Levy's attention. It isclear that various incidents of horseplay have occurredfrom time to time at the wire mill and that even foremenhave engaged in them on occasion in order to relieve thetedium of the industrial process. Such innocent and trivialamusementshave never previously been the subject ofcompany discipline. Respondent attempts to avoid theconclusion that disparate treatment was applied on this oc-casion to a key union leader by the written disciplinarywarning of May 3, by the contention that industrial safety,not merely production efficiency, was at stake in this inci-dent. This contention is just an afterthought. Foreman Pia-na,who interrupted the incident, made no mention toeither Burroughs or Levy about any danger to their person-al safety. Piana, who had presumably gotten the same wordfrom Meerholz and Schneider concerning the silent treat-ment for Levy that Green had received, told Burroughs notto ask Levy for any tools but to see him if he needed assis-tance.Meerholz, who also viewed the incident, did notbother to speak at all to either participant in the incident.Instead, he merely wrote a memo to Morrisey about it.This was a most peculiar reaction for a supervisor who felthe was witnessing the possible electrocution of an employ-ee, but a most logical reaction for a supervisor who wasattempting to build a case on paper against an employee ina personnel file. The speculation at the hearing by Martin-cavage was chilling when he recited what could have oc-curred to Burroughs, if Burroughs had slipped while repair-ing a power pack, but these same thoughts apparently didnot occur to Martincavage nor cause him to react so em-phatically on the occasion in question when he caught sightof Levy and Burroughs laughing and talking together at theladder.His admonition to Burroughs was the same asPiana's. The lack of any clear factual support for the con-tention that Levy's actions threatened Burroughs with inju-ry (something not borne out by their own laughter at thisevent); the reactions of supervisors who witnessed thescene; and Green's basic insight into the continuing policyofRespondent concerning union activist Levy, make itclear that the May 3 written warning to Levy relating to thehorseplay incident had no bearing on industrial safety,amounted to disparate treatment by Respondent in discip-lining incidents of innocent horseplay, and was directedinstead at harassing Levy in order to interfere with rightsguaranteed to him by Section 7 of the Act. Accordingly,the warning constituted a violation of Section 8(a)(1) of theAct.d.Thereisnodoubt that Levy "goofed" when he ap-proved the shipment of Job Order 69650 to the Buck Engi-neeringCompany in Brooklyn. The error verbally wascalled to his attention by a supervisor when the customerreturned the T-calibrated wire and insisted upon the origi-nal order of J-calibrated wire. Such verbal information wasthe conventional way in which final inspection errors re-sulting in customer returns were handled. Respondent'snormal procedure in such instances was instructional, notdisciplinary, and this initiallywas its reactionto Levy'serror.As for Job Order 71345, there is considerable doubt365as to Levy's responsibility for the shipment of some barewire which was discovered when a spool shipped from Sad-dle Brook arrived at Thermo Electric's Canadian plant.However, defects found on this job order as well as theearlier one were made the subject of yet another writtenwarning. Respondent admits that, despite many customerreturns, Levy was the only final inspector during his tenureof employment who ever received a written warning for acustomer return. There was nothing in the gravity of theseerrors to mark them as being separate and apart from themme-run of customer returns. However, these errors wereseized upon to provide Respondent with a basis for givingLevy another written lecture berating his conduct and jobperformance and for making a permanent record of short-comings which would be available in the future for readyreference. The disparate treatment involved in this warningmakes it clear that it was prompted by Respondent's desireto needle a known union activist, not by any consider-ations relating to plant efficiency. Accordingly, the May 8warning for unsatisfactory work performance constitutes aviolation of Section 8(a)(1) of the Act.e.During the early months of 1974, the Union was inthe practice of holding meetings, on Monday afternoon orevening. The evidence is uncontradicted that, after onesuchMonday meeting, Foreman Piana repeatedly askedBurroughs questions about the meetings. The inquirieswere not casual or isolated. In light of other expressions ofanimus on the part of this Respondent found in this record,itcannot be successfully argued that the interrogationswere not coercive. The fact that Burroughs refused to an-swer the questions is hardly indicative of the nature of thequestions, which were designed to probe into the unionactivity of all employees at the plant. Accordingly, I findthat Piana's interrogations of Burroughs constitute a viola-tion of Section 8(a)(1) of the Act.f.Prior to August 23, 1974,settlement agreement, Re-spondent maintained a no-solicitation rule which unlawful-ly interfered with the Section 7 rights of its employees be-cause the rule forbade employees from discussing unionmatters or engaging in union activity within the plant atany tune.10 Respondent admits that its earlier rule was ov-erly broad, but insists that its action in amending the ruleto allow for union activity and discussions during lunchand break times should spare it from any finding of a vio-lation based on the earlier rule and should obviate the ne-cessity of a remedial order. It is well settled that the discon-tinuance of an unfair labor practice is not a defense to aremedial order, especially in circumstances where' otherconduct of the respondent indicates that the coercive effectof the earlier violation has not been dissipated."' The rec-ord in the present case presents ample evidence that Re-spondent did not restrain its unlawful conduct by enteringinto the settlement agreement and amending the text of its10RepubhcAviation Corporation v. N.L R B,324 U S. 793(1945),N.LR.Bv. The Babcock and Wilcox Company,351 U.S. 105 (1965);N.L R B v. Unit-ed Steelworkers of America, CIO (NuTone),357 U.S. 357 (1958).IiN.LR.B v Mexia Textile Mills, Inc.339 U.S. 563 (1950);LexingtonMetal Products Company, Ferro Manufacturing Corporation,166 NLRB 878(1967);Kinter Brothers, Inc.,167 NLRB 57 (1967),N.L.R.B. v. United StatesRubber Company,384 F.2d 660 (C.A 5, 1967);N.L R.B v P. R. Mallory &Co, Inc.,389 F.2d 704 (C.A 7, 1967). 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDno-solicitation rule. Indeed, Respondent's conduct follow-ing the settlement agreement was more reprehensible thanbefore the agreement, so it cannot rely on considerationsrelating to the general course of events at Saddle Brook toabsolve it from a cease and desist order.More particularly, Respondent's actions directly relatingto solicitation and distribution on company premises whichtook place contemporaneously with or immediately follow-ing the implementation of the new rule indicates that facialconformity of the new rule to Board law did not result inthe enlargement of permission to company employees toengage in union activities on company premises to the ex-tent that Section 7 requires. On or about August 1, justbefore the conclusion of the settlement agreement, Levyand Fleming were standing on company premises outsidethe plant building and were handing leaflets to incomingand departing employees. They were ordered to stop whatthey were doing and leave, despite the fact that they werein a nonworking area and were distributing literature toemployees who were not working. In October, Wire MillForeman Schmitt told Dodd as he was coming to work thathe could not distribute the union literature he was carryingin his hand anywhere inside the plant building, and made aphysical gesture to prevent him from bringing such litera-ture into the building. Dodd kept right on walking. A fewdays later, Foreman Jack Owens told DeMarco and Acev-edo, who were passing out literature to employees at thetimeclock as they were punching out for lunch, that theycould not distribute literature in that area. Owens gavethem no indication as to where they might properly passout literature.When they appealed his order to PersonnelDirectorLenik,Lenik backed Owens' determination.Hence, Respondent's application of the amended and fa-cially permissible restriction has served to forbid distribu-tion of union literature in nonworking areas .during non-working time, and thus to leave employees pretty much inthe same position as they were before. Such restrictions onthe application of the rule violate the settlement agreement,exceed the written limitations of the amended rule, andviolate the law. Accordingly, I conclude that the originalno-solicitation rule promulgated by Respondent violatedSection 8(a)(1) of the Act, and that the enforcement of theamended rule does likewise.g. In the spring of 1974, Santana was assigned to cometo work early and to open the plant doors and turn on thelights.He was given a key to permit him to carry out theassignment. A few weeks- later, this job was taken awayfrom him and given to another employee. Without more,this reassignment of functions would hardly rise to the lev-el of a violation of the Act. However, in subsequent con-versation with Foreman Dimena, Santana was told that thereason for the reassignment was the belief on the part ofRespondent that Santana, a known union activist, wastalking with other employees during the preshift hours. Asthe transfer of job duties was motivated by a desire tothwart union activities rather than by some business rea-son, it constitutes an interference with the Section 7 rightsof Santana in violation of Section 8(a)(1) of the Act, and adiscrimination in Santana's hire and tenure in violation ofSection 8(a)(3) of the Act. I so find and conclude.h.Levy complains that his transfer from in-process in-spector to final inspector was, in effect, an harassmentaimed especially at him rather than a routine reassignmentof an employee to another position. In Levy's mind, the jobof final inspector is a more demanding one because it hasno back-up inspector to catch errors. Therefore, he arguesthat it was a more arduous position than the one he for-merly held. This is a very thin argument and there is littleobjective evidence to support it. There is no substantialevidence that, as a final inspector, Levy was given morework to do. While it is true, and I have found, that Respon-dent was attempting to "keep an eye" on Levy, the meretransfer from one position to another does not necessarilyconstitute a fulfillment of that policy or desire, rather thana desire on the part of Respondent simply to fill a vacancyin the plant with an available and qualified employee whohappens to be working elsewhere. The transfer certainlydid not hamper Levy in carrying out his function as a keyunion organizer, a role which he filled for 11 months there-after and until his discharge. As the General Counsel hasfailed to sustain his burden of establishing that this transferwas illegally motivated or that it served to interfere withLevy's Section 7 rights, so much of the consolidated com-plaint which is addressed to the transfer is dismissed.i.Santana complains that, late in December 1974, Len-ik came into the foreman's cubicle where he was taking apersonal telephone call and listened to the conversation.The conversation did not relate to union matters. Lenikwas understandably concerned about the taking or receiv-ing of personal phone calls by employees during workinghours and the use of the foreman's cubicle for purposesother than those for which it was designed. He had a rightto discourage such practices. He did not listen surrepti-tiously but stood in Santana's immediate presence duringthe duration of the call. While Santana was a known unionactivist, it cannot be said that every adverse action or unfa-vorable remark which came his way from Respondent'smanagement was in some way prompted by union consid-erations or had the effect of interfering with union activi-ties.Accordingly, I would dismiss the portion of the com-plaint relating to Lenik's action in listening to Santana'scall.j.Remmert told Fleming and Nigro sometime in No-vember that Fleming was number two "on his list," that hecould get on the list, and then simulated the writing of a liston a pad which he was carrying. Mention was also madeby him of Levy as being number one on the list. In light ofwhat was then happening to Levy and what eventuallywould become of him, it can hardly be said that Remmert'sremarks were either a joke or an innocuous statementmerely suggesting that he did not appreciate union activityamong his' employees. There was a veiled threat to the ef-fect that he not only knew who the principal union leaderswere but that he would bear these facts in mind for futurereference. Therefore, I conclude that by these remarks,which were uncontradicted in the record, Respondentthreatened employees in violation of Section 8(a)(1) of theAct.k.On October 30, the Union conducted a plant gatemeeting for employees on the second shift. They left theplant and assembled at this point on their lunch hour tolisten to a talk by a union representative. In the course of THERMO ELECTRIC CO., INC.367encouraging employee attendance at this meeting, Doddspoke to Supervisor Seaman and suggested to Seaman thathe attend. Seaman did so. He did not stand together withthe employees but he was close enough to hear the speakerand to know who was in attendance. Under normal cir-cumstances, this action on Seaman's part would be suffi-cient to constitute illegal surveillance. However, under thefacts of this case, Dodd, the in-house promoter of the meet-ing, actually invited Seaman to attend. Accordingly, theUnion could hardly object when Seaman accepted the invi-tation, and it did not in fact object to his presence in thegeneral vicinity during the course of the meeting. In lightof these considerations, I would dismiss the portion of theconsolidated complaint relating to Seaman's surveillanceof a union meeting.The Cheese Barn, Inc., d/b/a HickoryFarms,209 NLRB 502 (1974).1.Other instances of employer surveillance lapsed overinto a continued program of harassment and cannot be soeasily dismissed.Green's revealing testimony brings intofocus a series of minor events and activities which mightotherwise be regarded simply as a hypersensitivity onLevy's part to employer actions bearing upon his on-the-job activities. Both Levy and a fellow employee noted thefrequency with which foremen entered the men's room im-mediately after Levy did. Foreman Schmitt's work stationwas placed within 15-20 feet of Levy during the latter'sfinalmonths of employment and was then removed to an-other location shortly after Levy's discharge. This course ofconduct suggests that the decision to move Schmitt aboutin this manner had nothing to do with the needs of wireproduction or inspection. Other statements made to em-ployees who were seen talking to Levy on the job, as wellas reprimands -directed to Levy for communicating withthem, bear out Green's testimony that he and other super-visors were instructed to keep an eye on Levy and reportany deviations from what they felt to be normal job activi-ty on his part. Ulco admitted making about three reports aweek to higher management relating to Levy. Such surveil-lance of a key union leader over a period of time is a seri-ous infringement of Levy's Section 7 rights and violatesSection 8(a)(1) of the Act. I so find and conclude.2.Violationsof Section8(a)(3) of the Acta.Changes in working conditionsRespondent admits that, following the Union's plantgate meeting on October 30 on the second shift, it postedan instruction to second- and third-shift foremen statingthat washup time would be limited to 5 minutes at the endof each shift. Respondent also threatened disciplinary ac-tion against any employee who left the building during ashiftwithout permission or without punching in and out.However, Respondent maintains that these and other rulesset forth in its October 31 memorandum to wire mill fore-men did not constitute a change in previous working con-ditions but were merely a reaffirmation of previous re-quirements necessitated by the lunchtime exodus ofsecond-shift employees to the plant gate on the precedingday in violation of company discipline.With regard to permission of the foreman to leave thebuilding during the shift, there is testimony from bothGeneral Counsel and Respondent witnesses to the effectthat it was commonplace for employees to take their lunchhour outside the building, either in the parking lot or else-where on company premises, and that this practice wasparticularly widespread during warm weather. In so doing,employees on the second and third shifts never punched inor out or sought special permission. The employee hand-book, containing a large number of "do's" and "don'ts" forThermo Electric employees, states that first-shift employ-ees are required to punch in and out at lunchtime, but laysno such requirements on night shift employees, who arerelatively few in number. Moreover, when security guardDuchek punched Dodd's timecard on the evening in ques-tion,Dodd obtained a reversal of this decision by appeal-mg to his foreman and citing the past practice on that shiftrespecting timecards on the evening lunch hour. I find thatany requirement on these shifts for punching timecards atlunch hours is a new requirement. I further find that therewas no requirement before October 31 upon employees onanyshift-to obtain advance permission from their supervi-sors to leave the plant building, as distinguished from com-pany premises, during their- lunch hours.12 This require-ment found in the October 31 notice is a new requirement.Hence, any restriction on second- and third-shift employ-eeswhich forbade them from leaving the building andgoing as far as the plant gate during their lunch hour, orrequiring that they punch in and out to leave the buildingat lunchtime, was a newly imposed restriction which wasprompted by the plant gate meeting of October 30. Assuch, it amounts to a discrimination in a condition of em-ployment designed to discourage union membership in vio-lation of Section 8(a)(3) of the Act.The notice sets forth two alternative times for takinglunch breaks on the second and third shifts, but goes on tosay that the foreman on those shifts can stagger lunch peri-ods within the stated time frames in response to productionrequirements. Such a modification renders the strictness ofthe rule somewhat less imposing. The practice of the sec-ond- and third-shift employees was to take a 20-minutelunch break at or about these times, but largely at theirown discretion, depending on when a run was completedon a particular machine. To the extent that employees havebeen limited in their discretion to take, lunch breaks onthose shifts when their machines were inoperative, the an-nouncement constitutes a change in working conditionsprompted by a plant gate union meeting and therefore aviolation.On all shifts there is a 10-minute overlap between thereporting hour of the incoming shift and the termination ofthe outgoing shift. I credit the testimony of employees thatitwas the practice of the outgoing shift to utilize this 10-minute period of time for washing up. The employee hand-book is silent as to how this period of time is to be utilized,and there is no other written rule or regulation governing12The company handbook states that "If you leave the plant duringworking hours, you must first obtain permission from your supervisor."However, the above-noted practice respectinglunching inthe parking lotindicatesa longstanding interpretation of this rule which construes "plant"tomean company premises rather than plant building. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe question. Respondent contends that the purpose of theoverlapping period of time is to permit departing employ-ees during the first 5 minutes of the overlap to leave in-structions and exchange information with their incomingcounterparts on the ensuing shift, and that only the last 5minutes was authorized for purposes of washing up. Re-spondent is silent as to how employees were supposed tooccupy the first 5 minutes of this period when exchanges ofinformation did not require 5 minutes of conversation witha relief man, or when the position they occupied did nothave a relief man on the following shift. The question ofthe length of washup tunes had no bearings on the allegedbreach of company discipline which occurred by virtue ofthe Union's lunch meeting for the October 30 night shift,so there is no plausible explanation, other than reprisal oran attempt to thwart unionization, which could explainRespondent's action of incorporating this feature of its al-leged standard operating procedure into the October 31bulletin. I find that the Company's practice prior to Octo-ber 31 was to permit employees to utilize the final 10 min-utes of their shift for purposes of washing up, and when,following the plant gate meeting on the second shift, itpublished a regulation restricting this period of 5 minutesfor second-and third-shift employees (though not for first-shift employees), Respondent discriminated against sec-ond-and third-shift employees in order to discourage theirmembership in a labor organization, in violation of Section8(a)(3) of the Act.b.Denial of wage increases to Levy and DeMarcoDeMarco and Levy were both given personnel evalua-tions in the fall of 1974. At that time both were denied thepay increases which normally follow, such reviews. In lightof the fact that less than 3 percent of Respondent's workforce were deniedraisesfollowing reviews in 1974, the ac-tions of Respondent relative to Levy and DeMarco wereextraordinary and can be justified only by extraordinaryconsiderations.None were forthcoming. Green crediblytestified that Levy and DeMarco were two union activistswhom Schneider and Meerholz hoped would quit withoutbeing fired, and who were placed under continuing surveil-lance for this purpose. Green, whose mandated evaluationplayed a part in DeMarco's unfavorable review, later apol-ogized to DeMarco for the harm he had done him when hemet DeMarco on the occasion of Green's departure fromthe Company. During Levy's oral performance review, hewas criticized in part for acting like a shop steward andbecause his complaints against the Company usually foundtheir way into organizational leaflets. It is clear that thedenial of pay increases following these unfavorable reviewswas prompted by union considerations rather than job per-formance, and, as such, were violations of Section 8(a)(3)of the Act.c.The discharge of Mark LevyOn December 27, 1974, Respondent discharged final in-spectorMark Levy ostensibly for lack of productivity. Insupport of its contention, Respondent introduced into evi-dence a chart, prepared by Martincavage with the assis-tance of Ulco, which assertedly bears out the fact that Levywas not measuring up either to an objective standard setfor his job by Respondent or to the actual accomplish-ments of those who took his place. The chart depicts vari-ous ups and downs in productivity of the inspection rate ofthe final inspection in the wire mill viewed on a week-by-week basis. According to Martincavage, what botheredhim and ultimately convinced him to terminate Levy wasthe belief that, over the long haul, Levy's output was on asteady downhill slant, reading from the time of Levy's un-favorable performance review in October until the time ofhis discharge. Thus Levy's presence was no longer tolera-ble,despite the fact that Respondent had no one withwhom to replace him, either in December or in the weeksimmediately thereafter.The chart in question was prepared, both before andafter Levy's termination, from weekly reports of the wiremill final inspector.Itmeasuresproductivityin terms ofspools of wire per hour inspected during each week. Thegross figure of spools inspected per week by the final in-spector does not appear. For the months beginning withLevy's assumption of the job in Februaryuntil his dis-charge in late December, the Respondent determined thenumber of hours which Levy worked each week fromLevy's timecard, making allowance in the weekly computa-tion for the number of hours Levy was absent from theplant as indicated by the card and for a 10-minute-per-dayperiod representing duty performed by Levy away from theinspection desk. Respondent then divided this figure ofhours worked in a week into the number of spools inspect-ed during the week. The resulting quotient was then placedon the graph and is represented to be Levy's productivityin terms of spools inspected per hour worked. During theperiod following Levy's discharge, it was not possible tocompute the divisor in this formula in thesame mannerbecause several employees pitched in at his job station dur-ing the month of January. When Misterowicz was finallygiven the job on a permanent basis, he was assigned otherfunctions as well, so, in the "after" discharge period, Re-spondent required each inspector at this station to note onhis weekly report the number of hours spent at the finalinspection actually performing final inspection tasks. Itwas this figure rather than a number of overall hours spentin the plant and reflected from his timecard which wasused as the divisor to produce the quotient entered on the1975 portion of the graph as a spools-per-hour figure. Theaggregate number of spools or feet of wire which Levy'ssuccessors inspected each week is not in evidence.Respondent admits that the graph was prepared in partfor purposes of litigation because it anticipated, even be-foreLevy's discharge, that someday it would be calledupon to document statistically the basis for its claim thatLevy was a poor producer. While this fact alone makes thegraph suspect, if not inadmissible, the further admission byRespondent that the graph compares "apples with or-anges" renders the document even more questionable. Icredit the testimony of Levy and others to the effect thatLevy performed chores other than final inspection. He wasrequired to go to the storeroom from time to time, he as-sisted with in-process inspection, and he performed inspec-tion of cable in the new facility next door to the wire mill. THERMOELECTRIC CO., INC.369None of these absences from the final inspection desk oncompany business was cranked into the graphic determina-tion of the number of spools per hour he inspected at thefinal inspection station, although the statistical method em-ployed on the 1975 portion of the graph, relating to otherinspectors, compensates for such absences.The graph also contains a median line of 12 spools perhour, indicating the inspection rate which the occupant ofthe final inspection station was expected to attain. Levy'spost was and is the only one out of 13 inspection stationsfor which any stated production quota has ever been estab-lished. The figure 12 is what Martincavage calledan "engi-neered estimate," but there is no explanation of how it wasengineered. The figure does not reflect what Levy aver-aged, when measured by one statistical formula, nor whathis successors averaged, when measured by a different for-mula. The quota was established arbitrarily when the graphwas under preparation in December 1974. It was appliedretroactively, and its existence was never disclosed to Levy.It follows that the probative value of such a figure, as rep-resenting a reasonable standard of employee performance,isnil.I credit the testimony of Levy and others that, during thefallmonths of 1974, the wire mill suffered a slump in pro-duction and that some of its wire inspection work was si-phoned off and given to the new facility opened next door.No company records brought forth by Respondent inanyway challenge this assertion, and I discreditMartincavage's testimony to the contrary. Hence, the for-mula used by the graph makers to measure Levy's ratetook no account of "down time" which Levy credibly testi-fied he experienced from time to time, although the formu-la applied to 1975 inspectors makes such an allowance.Indeed, Levy was instructed at one time by a supervisor tomakesurethat he looked,busy and was given a verbal listof "busy work" tasks to perform when inspection activitieswere slow. Levy admits slowing his inspection rate whenwork was light so that he would not spend time standingaround and "looking stupid." Also of note in reviewing thegraph is the fact that it does not contain any entries relat-ing to Levy's productivity in the 3 weeks immediately pre-ceding his discharge, despite Martincavage's testimony thatitwas the trend of Levy's work and not occasional ups anddowns which was determinative of his fate. Respondentclaimed that the weekly reports for this critical period oftime weremissing, sono computations or entries could bemade on the graph relative to this point in time. Like thegap of 18,-1/2 minutes on a celebrated tape recording, themissing3 weeks on Respondent's graph during this crucialperiod lends an aura of deception and pretext to the entiredocument. Accordingly, I count it for nothing as support-ing a defense to ,a charge of discriminatory firing.Levy was "No. 1" on the list of a respondent who repeat-edly gave expression to union animus unrestrained by theterms of a settlement agreement. Levy was the subject ofrepeated illegal surveillance and harassment which failedin its avowed purpose of goading him into quitting. It fol-lows that the December 27 discharge was simply the nextlogical step in a game plan which had so far failed to pro-duce desired results.Accordingly, it violated Section8(a)(3), of the Act.d. The discharge of Edward RzegotaThe discharge of Edward Rzegota on November 11 pre-sents a somewhat closer question than Levy's case. Rzegotawas a union committee member and an active one. I findthat Respondent had knowledge of his activities on behalfof the UE. However, Rzegota was only one of several com-mittee members, most of whom were well known to Re-spondent and who still remain on its payroll.His casualand lackadaisical demeanor on the stand leads me to con-clude that he behaved in an equally indifferent manner tohis employer while working at Thermo Electric. His totaltenure of employment was something less than 3 months.During that time, he had been warned that he had to im-prove his job performance or be fired.However, as detailed above, his discharge was accom-plished by an employer who succeeded in violating Section8(a)(1) and (3) of the Act in many and varied ways over anextended period of time, including a clearly discriminatorydischarge of a union adherent. Thus, any reason it advanc-es for the removal of a known union activist must be exam-ined quite closely. Like Levy, Rzegota was discharged forpoor productivity. As in Levy's case,Respondent couldproduce no reliable statistical records to demonstrate thatits subjective evaluation and its accusations had any basisin objective fact. Rzegota worked closely with two otheremployees, Schuman and Calabrese, who were assigned toperform the same tasks. On the day Rzegota was dis-charged.Calabrese received a written warning for essen-tially the same deficiencies in performance and was alsoreprimanded for excessive absenteeism. Schuman had aphysical handicap which hampered him in the perfor-mance of his duties in that he was barely able to hold in hishands the equipment he was required to use to test wire forcontinuity and shorts. Two months after Rzegota's dis-charge, Schuman was given a written reprimand for poorproduction, but neither he nor Calabrese was ever dis-charged. Rzegota testified that his production exceededthat of Schuman at the time of his discharge, while Fore-man Pisciotto denied this assertion.The function performed by each of these employees,called check-out men, was to test or check out wire beforeitwas sent to the Annealing department. After they com-pleted their function, one of the three would initial a"move order," which was the authorization to move thewire to the next phase in the production process. Fromtime to time, more than one of these three employeeswould work on a single order, so that a "move order"might reflect not only his job performance but also theefforts of another employee whose initials did not appear.Foreman Pisciotto admits that, under the normal practicein the ceramo department, the initials of a check-out manon the "move order" meant that he worked on that order,either alone or withsomeone else, though it did not invari-ably indicate this fact. The "move orders" constitute theonly written evidence of productivity which would objec-tively indicate the productivity of check-out men.A compi-lation of a large number of such orders issued by check-outmen in September, October— and November 1974 indicatesthatRzegota's initials appeared on 29, Calabrese's ap-peared on 48, and Schuman's appeared on 10, thus sup- 370DECISIONSOF NATIONALLABOR RELATIONS BOARDporting Rzegota's assertion that he was more productivethan a deficient employee who was retained.It appears that Respondent tolerated marginal perfor-mance-among its check-out men in the ceramo department,at least to the extent that it did not discharge Calabreseand Schuman who also had basically poor records. It alsoappears that Rzegota had ,a markedly superior record ofproductivity to Schuman, so that there was no objectivebasis for Respondent to assert that Rzegota was the worstof the check-out men.The burden of proof is,of course,upon the General Counsel to establish- a violation of theAct and not upon Respondent to establish a defense.Where, as here, the General Counsel has established thedischarge of a known union adherent by a respondent whoevidences strong union animus and whose explanation of adischarge shows disparate treatment and lacks objectivesubstance and support, I am drawn to the conclusions thatthe General Counsel has met his burden of establishing aviolation, and so find that Edward Rzegota was dischargedon November 11 for discriminatory reasons in violation ofSection 8(a)(3).e.The settlement agreementas a defenseto presettlementviolationsRespondent argues strongly that the General Counselshould not be allowed to prosecute violations of the Actwhich occurred before August 23, 1974, because, in itsview, such violations were merged into the settlementagreement and are thus barred from subsequent litigation.Long ago the Supreme Court recognized that, because ofthe flexibility of administrative practice and the desirabilityof encouraging settlements to accomplish the purposes ofthe Act, such common law concepts as merger and estop-pel by settlement were inapplicable to Board settlements,so the Court permitted the Board to litigate to final ordermatters which were the subject of an agreement which wasset aside because of postsettlement violations.Wallace Cor-poration v. NL.R.B.,323 U.S. 248 (1944). Following thisprecedent, the Board has consistently and recently heldthat thecommissionof postsettlement unfair labor practic-es authorizes the Regional Director to set aside the earlieragreement and seek a remedial order directed both to pre-settlement and to postsettlement midsconduct.Aurora andEast Denver Trash Disposal,218 NLRB No. 4 (1975);Dy-nacor Plastics and Textiles Division of Medlin Industries,Inc.,218 NLRB No. 216 (1975). In theagreement ap-proved by the Regional Director in this case, Respondentherein undertook to refrain from surveillance of employ-ees' union activities and to rescind an overly broad no-solicitation rule. It also promised that it would not "in anylike or related manner restrain or coerce our employees, ordiscriminate against any of our employees, in the exerciseof their rights guaranteed under the National Labor Rela-tions Act " The conduct of Respondent outlined above andfound herein, which occurred after it undertook the above-quotedengagement,violated not only the Act but also itsown undertaking as well. Accordingly, the Regional Direc-tor was amply justified in setting aside the agreement here-in and in proceeding as if it had never been approved.Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following:CONCLUSIONS OF LAW1.Respondent Thermo Electric Co., Inc., is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.Local 417, United Electrical, Radio, and MachineWorkers Union of America, is a'labor organization withinthe meaning of Section 2(5) of the Act.3.By discharging Mark Levy and Edward Rzegota andby denying to Mark Levy and to Robert DeMarco increas-es in pay because of their membership in or activities onbehalf of Local 417, United Electrical, Radio, and Ma-chineWorkers of America; by reducing-washup time, lim-iting the right of second- and third-shift employees to leavethe plant building during lunch breaks' and restricting sec-ond- and third-shift employees in taking lunch breaks; andby transferring employee Carlos Santana from a positioninwhich he opened the plant building and turned on thelights therein preparatory to the commencement of the firstshift, because of the interest of these employees in, or theiractivities on behalf of, the above-designated labor organi-zation,Respondent herein has violated Section 8(a)(3) ofthe Act.4.By the acts and conduct set forth above in Conclu-sions of Law 3; by threatening employees with reprisal forsupporting the Union; by giving employees reprimands forvarious work deficiencies which were in fact prompted by adesire to harass them in the exercise of their Section 7rights; by keeping the union activities of employees undersurveillance and by attempting to isolate employees as areprisal for engaging in union activities; by establishing ano-solicitation rule which prohibited employees from en-gaging in union activities on company property at any timeand by enforcing the substance such a rule as a matter ofpractice; and by coercively interrogating employees con-cerning their union activities, Respondent violated Section8(a)(1) of the Act.5.The unfair labor practices recited above in Conclu-sions of Law 3 and 4 have a close, intimate, and substantialaffect on the free flow of commerce within the meaning ofSection 2(6) and (7) of the Act.REMEDYHaving found that Respondent has committed certainunfair labor practices, I will recommend that it be orderedto cease and desist therefrom and to take other actionsdesigned to effectuate the purposes and policies of the Act.With respect to the violations of Section 8(a)(1) of the Actwhich have been established in this case, it clearly appearsthat they have been repeated and pervasive and thatRespondent's proclivity to commit them has not beencurbed by its entry into an informal settlement agreement.Since the violations include discharges for discriminatoryreasons, the actions of Respondent go to the very heart ofthe Act. Accordingly, I will recommend the issuance of aso-called broad 8(a)(1) order designed to suppress any andall violations of Section 8(a)(1).J.C. Penney Co., Inc., 172NLRB 1279, fn. 1 (1968);Adam & Eve Cosmetics, Inc.,218 THERMO ELECTRIC CO., INC.NLRB No. 201 (1975). With respect to the violations ofSection 8(a)(3), I will recommend that Mark Levy and Ed-ward Rzegota be reinstated and that they be made wholefor any loss of pay which they have suffered by reason ofthe discrimination practiced against them, to be computedin accordance with theWoolworthformula 13, with interestthereon at 6 percent per annum. To remedy Respondent'sdiscriminatory denial of a wage increase to Robert De-Marco, I will recommend that it be required to pay De-Marco for the period running from November 6, 1974, thedate of an unfavorable personnel evaluation, to the date ofApril 1975 when he received a wage increase, an amount ofmoney equal to the difference between what he earned dur-ing this period and what he would have earned if his rate ofpay during said period had been computed at the increasedrate he ultimately received in April, with interest on saiddifference computed at 6 percent per annum. To remedyRespondent's discriminatory denial of a wage increase toMark Levy, I will recommend that it be required to pay toLevy for the period of time between September 30, 1975,the date of an unfavorable personnel evaluation, and thedate of his discharge on December 27, 1975, an amount ofmoney equal to the difference between what he earned dur-mg this period and what he would have earned if his rate ofpay had been-increased on September 30, pursuant to afavorable personnel evaluation, with interest on said differ-ence computed at 6 percent per annum. The amount ofbackpay due and owing to Levy by reason of his dischargeshould be computed on the basis of the same increasedhourly rate. I will recommend that Carlos Santana be madewhole for any loss of pay he suffered by reason of hisdiscriminatory transfer by Respondent, together with inter-est thereon computed at 6 percent per annum. I will alsorecommend that Respondent be required to remove fromits records all disciplinary warnings and personnel evalua-tions which have been found herein to be illegal, to rescindits unlawful changes in working conditions promulgated onOctober 31, 1974, and to post the usual notice informingemployees of their. rights and of the remedy of this case.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I issue the following recommended:ORDER 14The Respondent Thermo Electric Co., Inc., SaddleBrook and Fair Lawn, New Jersey, its officers, agents, su-pervisors, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion sentiments and activities and the union activities ofother employees.(b) Threatening employees with reprisal for engaging inunion activities or concerted, protected activities.13F W Woolworth Company,90 NLRB 289 (1950)14 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and the recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes371(c)Maintaining, giving effect to, or enforcing a rulefound in its employee handbook prior to August 23, 1974,which forbids employees from engaging in any union activ-ity at any time on company property, and maintaining orenforcing any rule or practice which prohibits union solici-tation or the distribution of union literature on companypremises during nonworking time and in nonworking ar-eas.(d)Engaging in surveillance of the union activities orthe concerted, protected activities of employees or harass-ing or isolating employees from other employees to inhibitthem from engaging in union activities or concerted, pro-tected activities.(e)Giving employees reprimands in order to goad theminto quitting in reprisal for their union activities or theirconcerted, protected activities.(f)Discouraging membership in, or activities on behalfof,Local 417, United Electrical, Radio, and MachineWorkers of America, or any other labor organization, bydischarging employees, refusing to grant periodic wage in-creases, or changing working conditions.(g)By any means or in any manner interfering with,coercing, or restraining employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a)Offer to Mark Levy and Edward Rzegota full andimmediate reinstatement to their former positions or, in theevent that their former positions no longer exist, to sub-stantially equivalent employment, without prejudice totheir seniority or to other rights which they formerly en-joyed.(b)Make whole Mark Levy, Edward Rzegota, RobertDeMarco, and Carlos Santana for any loss of pay theyhave suffered by reason of the discriminations found here,in the manner described above in the section entitled"Remedy."(c)Remove from company records the reprimands is-sued to Mark Levy on December 11, 1973, May 3, 1974,and May 8, 1974, the written notice of verbal reprimand toWilliam Burroughs, dated on or about May 3, 1974; andthe personnel evaluations of Mark Levy, dated September30, 1974, and of Robert DeMarco, dated November 6,1974.(d)Rescind and cease giving effect to the provisions ofparagraphs two, three, four, and five of the memorandumfrom D. Schneider to wire mill foremen on the subject ofWorking ^-Iours, 2nd and 3rd Shifts, dated October 31,1974.(e)Post at its Saddle Brook and Fair Lawn, New Jersey,plants copies of the attached notice marked "Appendix." 11Copies of said notice, on forms provided by the RegionalDirector for Region 22, after being duly signed by a repre-sentative of Respondent, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,15 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken to insurethat such notices are not altered, defaced, or covered byany othermaterial.(f)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll and other records necessary to analyze the amount ofbackpay due under the terms of this recommended Order.(g)Notify the Regional Director for Region 22, in writ-ing, within 20 days from the date of this Order, what stepsithas taken to comply herewith.Insofar as the consolidated complaint, as amended, al-legesmatters not found herein to be violative of the Act,the said complaint is hereby dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovermentWE WILL NOT interrogate employees concerning theirunion activities and the union activities of other em-ployees.WE WILL NOT threaten to take reprisals against em-ployees because of their union activities.WE WILL NOT engage in surveillance of the union ac-tivities or the concerted, protected activities of our em-ployees.WE WILL NOT maintain or enforce the rule againstsolicitations as it appeared in the handbook "You andThermo Electric" prior to August 23, 1974, and WEWILL NOT maintain or enforce any rule against unionsolicitationsor distribution of union literature oncompany property which forbids employees fromdoing so on nonworking time and in nonworking ar-eas.WE WILL NOT give employees reprimands or engagein the surveillance of their activities or attempt to iso-late them from other employees in order to goad themmto quitting or to inhibit them from engaging in unionactivities as a reprisal for engaging m union activities.WE WILL NOT, by discharge, by transfer, by refusingto give periodic wage increases, or in any other man-ner, discriminate against employees in order to dis-courage their membership in Local 417, United Elec-trical,Radio, and Machine Workers of America, orany other labor organization. All of our employees arefree to become or to remain members of that Union orany other union.WE WILL NOT, by any means or in any manner, inter-fere with, restrain, or coerce employees in the exerciseof rights guaranteed to them by Section 7 of the Na-tional Labor Relations Act. These rights include theright to form,join,or assist labor organizations, tobargain collectively through representatives of theirown choosing,and to engage in other concerted activi-tiesfor their mutual aid and protection.WE WILL offer full and immediate reinstatement toMark Levy and EdwardRzegota to their former orsubstantially equivalent positions, and WE WILL makewhole Mark Levy, Edward Rzegota, Robert DeMar-co, and CarlosSantanafor any loss of pay which theyhave suffered by reason of illegal discriminationspracticed against them, with interest thereon comput-ed at 6 percent per annum.WE WILL remove from the personnel records ofMark Levy reprimands dated December 11, 1973,May 3, 1974, and May 8, 1974, and a personnel evalu-ation dated September 30, 1974, and WE WILL removefrom the personnel records of Robert DeMarco a per-sonnelevaluation dated November 6, 1974.WE WILL rescind and cease giving effect to rules setforth in paragraphs Two, Three, Four, and Five of amemorandum from D. Schneider to wire mill fore-men, dated October 31, 1974, relating to washup timeat the end of shifts, lunch breaks, and leaving the plantbuilding on second and third shifts.THERMO ELECTRICCO., INC.